Citation Nr: 1644134	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  07-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral nerve damage of the eyes.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for a cervical spine disorder with right hand numbness.

9.  Entitlement to service connection for a bilateral foot disorder.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the VA Regional Office (RO) in Waco, Texas.

In September 2010, the Board reopened the Veteran's previously denied claims of service connection for low back and bilateral knee disorders, and remanded the underlying service claims, as well as the remaining issues on appeal, for further development.  As discussed below, another remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  A March 1991 VA examination shows that the Veteran reported being unable to work due to neck and back injuries that occurred in 1987.  At an April 1991 hearing before a Decision Review Officer, the Veteran testified about receiving disability benefits from the Social Security Administration (SSA).  As these records may contain potentially relevant evidence, especially regarding the Veteran's cervical spine and low back, the Board concludes that a remand is necessary to ensure that the Veteran's claims file is complete prior to any decisions being rendered.

Also, correspondence dated in July 2003 shows that the Veteran received Workers Compensation from the VA as a result of the November 1987 injury resulting in neck and lumbosacral sprains.  These records should also be obtained.  Furthermore, the Veteran's VA treatment records show that he sees a private physician for his cervical spine.  See, .e.g., April 2014 Primary Care Physician Note.  Records of any private treatment received by the Veteran should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records and VA Workers Compensation records pertaining to the Veteran's receipt of benefits, to include the medical records used in support of the determinations.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the private physician for his cervical spine; the Waco VA Medical Center; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  If necessary, after obtaining the Veteran's SSA and Workers Compensation records, obtain an addendum medical opinion from the November 2011VA back examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed low back disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed low back disorder its onset in service or is related to the Veteran's military service.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




